Title: To James Madison from Henry Hill Jr., 30 August 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 30 August 1805, Havana. “You are probably informed ere this by my letter of the 13th Inst. that I had suspended my official functions, in consequence of an order recd from the Govr. to embark from the Island. I have now the honor to address you, and inclose copies of the correspondence which has passed between His Excellency and myself since my letters of the 12th & 14 June, which were accompanied with what had passed previous to that time. Also, to inclose You copies of Sundry documents relating to the Capture of several Vessels of the UStates, which gave rise to my correspondence with his Excellency, and will serve to illustrate the abuses and depradations upon our commerce in and about this Island; to shew what justice our Citizens may expect in such cases from this Govt, and what in future we may expect from the aggressors, whose piracies wil⟨l⟩; increase in proportion to the impunity afforded them.
          “From this correspondence you will also be able sir, to form a just estimate of my Situation; how far it will be in my power to aid my fellow Citizens in their just claims, to defend their rights, support my own, & the interests and honor of my Country.
          “I conceive the circumstances which lead to this letter, of a serious and important nature to my Government, and they deeply affect my individual interests, character, and Situation; I shall therefore enter into a detail which will serve to explain the principles by which I have been actuated & governed.
          “I was so unfortunate as to arrive at a time when my Predecessor was just liberated from prison—when the office was placed in the most degraded and contemptible situation it had ever been, when he was granting documents under his private seal in a private manner, fearful to have the least appearance of exercising his functions openly, when the insult he had recd. was fresh in the mind of every one, and the light in which this Govt. considered a public agent was illustrated & exemplified in his disgraceful humble Situation.
          “Although I held a commission of a higher rank, and direct from the president of the United States, yet as I succeeded to the same office, I also succeeded to the contempt & impotence attatched to it. It was my wish to make my commission respected, and to make it sufficiently evident by my conduct, that however little respectability this Govt might find it convenient to attatch to it, that I should consider it as my protection in the execution of my duty; but, I find it is not the Sentiments nor commission a man may hold which can make him respected in office, but the power he has of putting the duties of his commission into effect; impotence in a public officer ever attracts contempt and derision, & where a commission is held without the power and priviledges it ought to convey it naturally follows, that the holder & commission, are both treated with disregard & indifference.
          “I experienced this particular⟨l⟩;y on my arrival, and in many instances Since; and as every material circumstance relating to my public character is connected with, and will serve to elucidate the subject of this letter, permit me sir, to relate the insulting meanness of an act of the Govr on my first arrival, which was calculated to acquaint those who should treat me with any attention and respect, that they would become the objects of the jealousy and hatred of the Government.
          “A Mr Herrera, a son of the Marquis of Villalta one of the most opulent and respectable families in the Island, to whom I came recommended from the Spanish Consul in New York, treated me with much distinction on my arrival, and without my knowledge invited a large party to dine with him in honor of myself, nameing me in his cards of invitation as being ‘appointed Consul of the United States to this Island.’
          
          “The Govr. came to the knowledge of this circumstance, called Mr Herrera before him, asked him by what authority he gave me the title of ‘Consul,’ and reprimanded him in terms of severity. This was three or four days after my arrival. A publication in the Aurora the Govt. paper—succeeded this insult, importing that I had arrived with a Commission as Consul from the United States, but that I could not be received and admitted as Such by this Govt, it being contrary to the laws of these dominions &c. Great pains were taken to impress upon the public mind that the Govt could not receive me as a public Character, nor afford me any protection and aid as Such. I take the origin of the conduct which has been pursued towards me, from the arrest and imprisonment of Mr Gray, and the seizure of his public papers. In which one department of this Government was directly implicated, and wished to draw in the Govr as having acknowledged public agents; at least tacitly so, by having permitted their residence in the Island. About this time, an order was sent to the Governor of St Yago de Cuba to embark Mr. Blakely from the Island. Hence I am inclined to think that the views of the Governor subsequent to the transaction respecting Mr Gray, and from the general tenor of his conduct with me since, have extended to the total exclusion of the residence of a public agent from the United States in the Island, to prevent facts from being substantiated relating to captured American property brought into the ports within his jurisdiction, the improprieties and abuse of which he finds it convenient to take no effectual Measures to repress; or at least to confine the functions of such agent to the mere act of granting certificates, without suffering him any representation, intimidating him by the fate awarded Gray, and by threats, or discourageing him by neglect and contempt, thereby rendering him insignificant and contemptible in the public opinion, and oblige him to abandon a situation disagreeable, perilous, and in fact dishonorable; as indeed it now is from the insecurity of the office, and disrespect this Govt attatches to it—which not only exposes the holder of it to insult and injury from those in power, but to abuse, from every one who may chuse to insult him.
          “Notwithstanding all the disadvantages and disgrace which was attatched to the office when I arrived, the manner I was received and subsequently treated, I thought it my duty to take upon me the exercise of my functions, from a persuation that I might be of some service to my fellow citizens, and that for the offic⟨e⟩; to be abandoned at a time when the duties of an agent were most required would materially affect the interests of those engaged in commerce with this Island, greatly to their prejudice. Concluding that from the extent and importance of our trade to this port, the abuse upon our commerce within this Govt by privateers, the procedure against Gray, and the persecution that would follow to myself, would either terminate in the total exclusion of an agent in the Island from the United States, or that measures would be taken to have his powers acknowledged & respected.
          “The crisis has now arrived, when I conceive the Govt of the United states must either take such measures, or aband⟨on⟩; the idea of having an officer in a Country where his commission is treated with derision and insult, where he has no representation, no power; and consequently where he can be of no essential service to his fellow citizens or country.
          
          “There can be no place where the interests of the United states would be benifited more by the residence of a Consul than at this place; but it is necessary he should have the powers of a consul in their full extent to make him respectable and of service to his country, and there never can be a more favorable moment to urge the acknowledgement of one than at this time. The Island is entirely dependent on our commerce, & the Government must accede to any demand persisted in by the United States.
          “On receiving His Excellencys order to embark from the Island, it was my wish to avoid it, untill I could receive instructions from my government how to act, and to continue in office untill I should receive such orders—at the same time, I had some expectation that by taking the measures I did, it might persuade to a partial acknowledgement, which would lead to a general one. Finding tha⟨t⟩; I could gain no advantage, nor draw any direct assurances of protection in my official capacity, I did not think proper to reply to His Excellencys last letter, but consulted with those whom I knew were in his confidence, whether I could resume my functions without making any representations to the govt. and continue in granting the necessary documents to american citizens and for the protection of their property, without hazarding my personal liberty. Being assured by his secratary and another person on terms of intimacy with the Govr. whom I knew he consulted on this occasion, that I could grant such documents with safety, I again opened my office on the 27th. Inst. I have done this untill I can receive instructions how to act, in preference to vacating the consulate, and demanding my commission, which would preclude any further measures which it might be thought proper for me to adopt.
          “In explanation of an inco[n]sistency in my conduct, having promised in my first letter to hold no communication with this Govt but by personal representations, It is my duty to inform you, that on some business with His Excellency on the part of Capt. Evans subsequent to the delivery of his memorials, I was peremptorily ordered not to appear to interfere in the behalf of any American citizen, and informed if they had any thing to desire of him it must be done through the public interpreter.
          “It is impossible for you sir to have a proper idea, or for me to explain the impositions and abuses that are put upon us in this Island. The American character is treated with ridicule & contempt, they suppose us capable of bearing any insult, of pocketing any affront that may be offered, consider us a people dependent on commerce, and that we will descend to the most degrading meanness for the sake of gain. They have formed this opinion of our citizens and government, from the appearance and conduct of those who visit them which I confess is not surprising, since their conduct here entitles them to the treatment they receive. Each is governed by his individual interest without any regard to his national character, & are guilty of the greatest improprieties. I am ashamed of my countrymen, but cannot bear to see them imposed upon by Spaniards; people who in this Island are fed and cloathed by our commerce, and whose only revenue at present is derived from it. The officers of a Government who are paid by this revenue, whose authority is sustained by the means our commerce affords them, notwithstanding heap enormous impositions upon it, and suffer the greatest abuses upon our citizens. Their Vessels are taken, brought into the ports of this Island and plundered of their cargoes, the crews maltreated, and no measures are taken to punish the aggressors, or to render justice to the aggrieved. Their complaints are disregarded. A public agent is denied any interference in their behalf, and if they resort to courts of justice, Their suits are purposily protracted to draw from them sums of money; justice is bought and sold as merchandize, and if they have less money than their competitors they are sure to be defeated. An enormous duty is imposed upon our trade, various impositions and abuses in the collection of that duty, american masters and sailors dragged to prison without any cause at the instance of any petty officer of the Govt. and enormous fees are demanded in every department.
          “Being in a situation sir, where all complaints from these abuses are lodged, where I am looked up to by my fellow citizens to redress their grievances, and aid and assist them in their distress, I find myself totally without power to execute my duty—exposed to censure, to insult, injury, and the arbitrary and capricious will of this Govt. To be placed in this situation with a commission from the president of the United states, I feel it extremely disagreeable and humiliating to myself, and insulting & degrading to my Country, I therefore wait with impatience & anxeity for such instructions as it shall please the president to give, by which I shall be governed.
          “I have not taken upon myself the appointment of agents in the different ports of the Island where they are necessary, because of the situation I found myself placed in, and of the consequences that might ensue from such a measure. I have a correspondence with the principal ports in the Island, which gives me information of any material circumstances relating to the interests of the United States, by every mail. The privateersmen make their grand rendavouz Barracoa. There are now ten or twelve american Vessels prizes there, principally Vessels from St. Domingo. There are no judicial proceedings had respecting them before their Cargoes are taken out and sold, as likewise the Vessels if purchasers offer. This is done openly and with the approbation of the officers of that port, who, there is no doubt share in the plunder, but which it is impossible to prove.
          “No account reaches this Govt. of the transactions there, in an official manner. There are always purchesers principally our own citizens for those plundered Cargoe⟨s⟩;, no account is taken by the officers of either vessels or Cargoes that enter there and no entrance or clearance is made that appears on record—at St Yago there has been but few prizes taken in of late, but what are carried in there are plundered in the same manner as at Barracoa. At Trinidad there are no american prizes, but five large Jamaica Ships with Valuable Cargoes of sugars and coffee have been recently captured and sent in there. There is one American prize at Batavano, and three or four at the west end of the Island, where at present is the principle scene for plunder in this quarter of the Island.
          “There are about 80 sail of American Vessels now in this port, all making very loosing Voyages. It is astonishing to me that our merchants will continue a trade where they are so much imposed upon, in which they must have sunk at least a Million of Dollars since the opening of the port.
          “It may be calculated that the loss sustained by our merchants in this trade, is gained by the revenue here; about that sum arrising from duties having been paid into the treasury.
          
          “I hope to be able shortly to forward you an official account of the last years exports of this Island, with a particular acct of its trade and resources from which you will be able to form a correct opinion of the importance of the commerce of the United States to this colony.
          “Repeating my request tha⟨t⟩; you will be pleased to forward me such instructions as shall be deemed necessary in my present perplexd. & unpleasant Situation.”
          
            Adds in a postscript: “List of papers inclosed, on next page.”
          
        